I cannot agree with the majority of the division that the sentence of the accused be modified. *Page 353 
When the defendant was informed that the other boys with whom he had an altercation on the previous evening were looking for him to beat him up, he deliberately went home for a revolver and then came back to the area where he had been previously. Then when the other boys found him and came after him with sticks and a baseball bat, he fired a shot into the ground, and as they came nearer, he fired five shots into the group of boys, mortally wounding the victim. Everyone agrees that he shot the gun "with abandon."
I cannot subscribe to the proposition that the cultural background or heritage of the accused that a person is not a man if he does not stand up and fight should be a determining factor in the modification of his sentence. The accused is twenty-one years old and is no child. When he shot five bullets into the group of boys, he did it deliberately, and the killing of the victim could very well be found to be murder. The state gave him consideration for his previous good record and behavior by allowing him to plead to the charge of manslaughter rather than face an indictment for murder.
The sentence should stand.